 In the MatterofWASATCFIOIL REFINING COMPANY, EMPLOYERandOIL WORKERS INTERNATIONALUNION, C.I.O., PETITIONERCase No. 2O-R-2250.Decided February 26, 19448Mr. Wilford M. Burton,of Salt Lake City, Utah, for the Employer.Mr. Willard Y. Morris,of Salt Lake City, Utah, for the Petitioner.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onMay 23, 1947, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there are approximately 111 eligiblevoters and that 107 ballots were cast, of which 57 were for the Petition-er, 32 were against the Petitioner, and 18 were challenged.Thereafter, a hearing was held at Salt Lake City, Utah, on July 14,1947, before Charles Y. Latimer, hearing officer.The hearing of-ficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.The Employer's request for oral argument and for an opportunityto file a supplemental brief is denied inasmuch as the record and thebrief already filed, in our opinion, adequately present the issues andpositions of the parties.On October 30, 1947, the Employer moved that the petition hereinbe dismissed on the ground that the Petitioner has failed to complywith the filing requirements of Section 9 (f), (g), and (h) of theAct.The motion to dismiss is hereby denied inasmuch as our recordsindicate that the Petitioner is now in full compliance with the Sectionsof the Act hereinabove mentioned.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of Chairman Herzog and Board Members Houstonand Reynolds.76 N. 1, R B, No S.417 418DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWasatch Oil Refining Company, a Utah corporation, is engagedat itsWoods Cross plant in the processing, selling, and distributionof petroleum products and automotive accessories.During the year1946, the Employer purchased 600,000 barrels of crude oil valued at$1,598,288, all of which were shipped to it from points outside theState of Utah.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED'The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act 2IV. THE APPROPRIATE UNITThe Petitioner contends that all production, operating, maintenance,transportation, and laboratory employees of the Employer at its plantinWoods Cross, Utah, excluding office and clerical employees, drafts-men, chemists, engineers, and all supervisors, constitute an appropriatebargaining unit.The Employer agrees generally to the inclusion andexclusion of the specific categories of employees specified by the' In addition to the Petitioner described herein,the Employer contends that there is an-other interested labor organization,namely, the Wasatch Oil Employees Mutual BenefitAssociation,herein called the Benefit Association,which should have been notified and per-mitted to participate in the hearingThe record indicates,however, that the Benefit Asso-ciation has admitted to the Employer that its Constitution and Bylaws do not permit it toact as a labor organizationMoreover,it is abundantly clear from the record that anopportunity was offered to but not accepted by the representative of the Benefit Associationpresent at the hearing to intervene to protect whatever interest it might have had in thisproceeding.2We find immaterial to the question concerning representation the contention of the Em-plover that a consent election could have been arranged had its employees been given anopportunity to choose between the Petitioner and the Benefit Association WASATCH OIL REFINING COMPANY419Petitioner with the exception of the employees in its Sales Marketingand Transportation Department, herein called the transportation de-partment, and those in its laboratory department, both of whichdepartments the Employer would exclude from the unit.3The partiesare also in disagreement with respect to the disposition of certainchallenged ballots hereinafter discussed.4A. Transportation department employees:The Employer contendsthat there is no relationship between the working conditions and hoursof employment of employees in the transportation department andthose of employees in the plant proper. In this connection, it assertsthat the work of large transport drivers, small truck drivers, painters,and pump mechanics is performed almost completely away from theplant.Although there is no persuasive history of collective bargain-ing at the Employer's plant; the Employer points, by way of analogy,to the history of bargaining at the Utah Oil Refining Company, here-inafter called Utah Oil, its only local competitor, and contends thatthe agreement executed on August 26, 1946, between Utah Oil and theOilWorkers International Union, C. I. 0., hereinafter called the OilWorkers, does not include transportation department employees. Itfurther asserts that the pattern noted above is consistent with theaction of the Utah Labor Relations Board in refusing to certify theOil Workers as bargaining representatives in a proposed unit of pro-duction and maintenance employees of Utah Oil where such unit-in-eluded the transportation department employees.Finally, the Em-ployer maintains that the employees in the transportation departmentare under separate supervision, that each department maintains in-dividual cost account records, and that the services performed by onedepartment for the other are charged against the account of thebeneficiary of such interchange.The Employer functions as an integrated business enterprise en-gaging in the refining, sale, and distribution of petroleum and petro-3Although the Employer did not raise this objection at the preheating election or seekto challenge the ballots of the employees in these departments, the Board has held that theEmployer is not precluded thereby from raising, at a subsequent hearing, any issue relevantand material to the investigation of the petition.SeeMatter of Star Publishing Company,74 N. L R B 120At the hearing, the parties reached an agreement with respect to the inclusion or exclu-sion of certain challenged voters, namely : that the employee listed in Appendix A shouldbe included in, and that the employees listed in Appendix B should be excluded from, theunitIn view of this agreement,we find it unnecessary to consider the challenges withrespect to such employees6Up to about May 6, 1947, the Employer carried on collective bargaining negotiations withthe Wasatch Oil Employees Mutual Benefit Association,an independent organization of itsemployees,established in 1934, soon after the incorporation of the Employer's plant, torepresent all the Employer's employees including the transportation department employeesHowever, inasmuch as no agreement of the parties was reduced to writing, the history ofcollective bargaining between the Employer and the Benefit Association can not be con-sidered controllingSeeMatter of Radiomiarine Corporation of America,75 N L R B 651.781902-48-vol 76-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDleum products.To carry out its undertaking it has divided its WoodsCross operations into two principal departments,vii:a refinery,operations and maintenance department, hereinafter called the refinerydepartment, and the transportation department.The latter is underthe supervision of a department manager who is responsible to ageneral manager in charge of the entire plant.The transportationdepartment is located in a newly acquired area which is in the im-mediate vicinity of the refinery but separated therefrom by a highwayand railroad.Within this area is a garage, a loading dock, and amarketing section.Of the approximately 107 eligible employeesthroughout the plant, about 33 or approximately 31 percent work inor out of the transportation area.('The Employer points to the fact that the transportation departmentemployees perform a large part of their duties away from the pro-duction and maintenance employees as supporting its contention thatthese employees should be excluded from the unit.While it is truethat the large transport drivers,7 small truck drivers," painters andpump mechanics 9 spend the major part, if not all of their time awayfrom the plant and thus might appear to have few interests in commonwith the refinery employees, this factor would not alone justify theexclusion of these employees from a broad unit where, as here, thedistribution of the Employer's products is an integral part of its over-alloperation.Furthermore, although many transportation em-ployees work away from the plant, an interchange of employees hasoccurred in the past between the transportation and refinery depart-ments.10Accordingly, we are of the opinion that the difference in° Of the 33 employees in the transportation department, 24 are truck drivers, painter;,and pump mechanics while the balance consist of various types of maintenance mechanicsand plant clerical employeescThere are about 14 transport drivers who haul gasoline from points within the States ofWyoming, Idaho, 'Nevada, and Arizona to the Eunplovei's plant in Utah where it is unloadedat the tank farmThis farm is in close proximity to the refinery. It takes approximately1 full day for these drivers to complete a trip , consquently, practically all of their time isspent away from the plant8The Employer has about 5 small-truck drivers who work under the direction of theshipping supervisor.Except for two full-time salesmen, these drivers are the Employer'sonly local salesmen and its most common contact with service stations located throughoutthe StateTheir trucks are loaded at the loading dock or at the refinery depending uponthe product that is being transported.Local truck drivers solicit, take and fill orders, andspend only such time at the plant as is necessary to load their vehicles.sThere are approximately 5 painters and pump mechanics who repair and maintain thedispensing and operating equipment at service stations located throughout the State whichsell the Employer s productsThese emplo3ees spend from 75 to 90 percent of their timein the field1sA witness for the Petitioner testified credibly to the effect that up to 0 months beforethe election openings in the nefinerv and transportation departments were posted through-tions for such positionsThe Employer's general manager admits that an interchangeof employees between depaitments has taken (dace in the pact but anseits that no traus- WASATCH OIL REFINING COMPANY421work location as between transportation and production and main-tenance employees does not in itself require a separation of thesegroups for the purpose of collective bargaining.With respect to the contract between Utah Oil and the Oil Workers,which the Employer asserts does not include transportation employeesand upon which the Employer relies in support of its position, therecord reveals that, while transportation employees as such are notmentioned in the agreement of August 1946, an amendment theretodated October 23, 1946, specifically includes in the bargaining unitthe "Salt Lake Division" which is charged with the transportation ofgasoline products from the refinery site to stations in the vicinity ofthe plant.Furthermore, the classification "truck driver" appears inthe schedule of wage rates established in the 1946 agreement.We aretherefore of the opinion that the contract referred to by the Employeris not inconsistent with the proposed inclusion of transportation de-partment employees in the production and maintenance unit soughtby the Petitioner herein.The Employer further urges, in support of its contention, the al-leged refusal of the Utah Labor Relations Board to certify the OilWorkers as bargaining representative of all the production and main-tenance employees at Utah Oil as well as the transportation depart-ment employees.We note, however, that on March 12, 1947, subsequentto the action of the State Board referred to above, the parties to thisproceeding stipulated before the State Board to include the transporta-tion department employees in the proposed production and main-tenance unit; that pursuant to this stipulation, which was accepted bythat Board, an election was conducted on March. 17, 1947; and that onApril 12, 1947, the Petitioner was certified in a unit which embracedthe transportation department employees.Moreover, the evidenceshows that about the time of the Oil Workers' request for certificationas the representative of the Utah Oil employees, International Brother-hood of Teamsters, Chauffeurs,Warehousemeii and Helpers ofAmerica, AFL, hereinafter called the Teamsters, had sought to bar-gain for the transport truck drivers.The Utah Oil situation is, there-fore, clearly distinguishable from that in the instant proceeding wherethe Petitioner is the only labor organization which seeks to representthe transportation department employees.1tThere remains for consideration the Employer's contention that,since the departments are under separate supervision and have dif-ferent cost accounting systems, they must be considered independent.The record discloses that, although each department is subject pri-]t In it similar situation the Board has included truck drivers in the over-all bargainingunitSeelMattea of General Shipd EngineWorks, 49 NL R B 1290 422 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmarily to local supervision with relatively independent authority,they have certain functional interrelations and are subject to over-allsupervision and management policies 12On the basis of the entire record, including the integration of in-terests in the two departments, the absence of any persuasive historyof collective bargaining, the fact that transportation employees inthe industry within the same competitive area are included in theover-all bargaining unit, thefactthat the transportation departmentof the Employer is not confined to transportation workers butincludesvarious maintenance employees similar to those in the production andmaintenance unit, and the further fact that no other labor organizationpresently seeks to represent the Employer's transportation departmentemployees in a separate unit, we are of the opinion that these employeesmay appropriately be included in the employer-wide unit of produc-tion and maintenance employees for the purposes of collective bar-gaining.13Accordingly, we shall include the transportation depart-ment employees in the unit hereinafter found appropriate.B. Employees in the laboratory department: 14The employeesherein concerned are testers who perform routine chemical analysis.The Employer argues that these employees should be excluded fromthe unit because they haveaccessto confidential information of a highcompetitive value.In this regard, the Employer contends that thedata accessible to its laboratory employees concern the chemical com-position of its products and furnish the basis for determining themarket price of such products.While it may be true that informationof some competitive value is accessible to the laboratory testers, theseemployees do not assist or act in a confidential capacity to personswho exercise managerial functions, and we are therefore of the opin-ion that they are not confidential employees.15Nor do we believethat, by reason of their duties, they are professional employees within12Although no seniority rights exist between the refinery and transportation departmentemployees and an interchange of labor between these departments requires that an account-ing chargebe entered against the department benefiting thereby, it is clear from the recordthat both departments are governed by the same labor policy.13 SeeMatter of General Ship and EngineWorks,supra;Matter of Roe/ Stephens,Incor-porated,73 N L. R. B 431;Matter of Socony-Vacuum Oil Company,Inc., 73 N.L. R. B.895 ; ofMatter of General Petroleum Corporation of California,39 N. L. R B. 1180 ;Matter of Standard Oil Company of California,67 N. L. R B 139;Matter of Standard OilCompany(Ohio),Cleveland Division,63 N. L R.B 1248. In the latter three cases theTeamsters sought to represent transportation employees in a separate unit and the Board,under such circumstances, excluded such employees from the over-all unit14This department embraces the chief chemist, the assistant chemist, the Road OilChemist,the KnockMachineTester and six testers.The parties have agreed to excludethe chemists,whichgroup includes the chief chemist, the assistant chemist,and the RoadOil ChemistWith respect to the Knock Machine Tester,the evidence does not indicatethat he is professionally qualified or that he has duties higher than a routine tester.Ac-cordingly,we find that he is substantially on the same level as the laboratory testers.15 SeeMatter of Denver Dry Goods Company,74 N L.R B 1167. WASATCH OIL REFINING COMPANY423the meaning of the Act. Accordingly, we shall include the laboratorytesters in the appropriate unit.C. Individual employees challenged at the election:Of the 18 chal-lenges at the time of the election, 8 were interposed by the Employer,1 by the Petitioner, and 9 by the Board is1.The seven ballots challenged by the EmployerTheodore Burnham, Rodney Stringham, Joseph Wood, J. F. HatchThe ballots of these four employees were challenged on the groundthat they are supervisors.The Petitioner argues that, even if weassume these employees have supervisory authority, they are not su-pervisors because their supervisory authority has never been exer-cised.17The evidence discloses that the employees hereinabove men-tioned are stillmen ; that during the second and third shifts they arein full charge of the refinery with one to three employees under theirsupervision ; and that, while the plant is under the direction of theregular supervisory force during the first or day shift, the stillmen,nevertheless, retain the right effectively to recommend changes in thestatus of employees in their group and responsibly to direct or toassign them to various types of work. It appears that stillmen aresupervisors within the meaning of the Act.Accordingly, we shallsustain the challenges to their ballots and exclude them from the unit.Thomas Mitchell:The Employer challenged the ballot of this em-ployee on the ground that he is a supervisor.The record indicatesthatMitchell is chief motor mechanic under Parley Doubray, thetruck boss and garage foreman, who is admittedly a supervisor withinthe meaning of the Act.Mitchell confers with, instructs, and re-sponsibly directs the activities of junior mechanics and other serviceemployees, who, in the performance of their duties, come to him foradvice and assistance.When the truck boss and garage foreman isaway from the plant, as is frequently the case, Mitchell assumes com-plete control of the garage and exercises full supervisory authorityover the employees therein.We find that this employee is a supervisorwithin the meaning of the Act.We shall, therefore, sustain the chal-lenge to his ballot and exclude him from the unit.Harold Holder, Glen Ingles:The ballots of these employees werechallenged on the ground that they are supervisors.The Employer16As indicated above, agreement was reached at the hearing with respect to the inclusionand exclusion of eight of the challenged voters, of which six were challenged by the Board,one by the Employer, and one by the Petitioner.11The Board has held that employees with acknowledged supervisory authority may befound to be supervisors although they have never exercised such authority. SeeMatter ofThe Hamilton Toot Company,58 N. L. R. B. 257,Matter of American Tool Works Com-pany,59 N Lit.B 862, 424 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontends that the duties of Holder and Ingles are on the same super-visory level as those of Gilbert Huffman, the bull gang foreman, andLester Lemon, the chief welder, both of whom the parties have agreedshould be excluded from the unit.The record reveals that all ofthe afore-mentioned employees work under the immediate directionof C. W. Redd, the superintendent of plant maintenance and con-struction, and that each directs the activities of a specific group ofmaintenance employees.Thus, Holder, the chief pipe fitter, is chargedwith full responsibility for the work of 5 to 7 pipe fitters.He desig-nates where these men are to work, what they are to do and who isto work with them. Similarly, Ingles is engaged in carpenter anddesign work and has 5 to 10 subordinates who regularly assist him.He has authority effectively to recommend a change in the status of anyof the employees under his supervision.We find that Harold Holderand Glen Ingles are supervisors within the meaning of the Act.Ac-cordingly, we shall sustain the challenges to their ballots and excludethem from the unit.2.The three remaining ballots challenged by the BoardW. C. Leslie:The Board's agent challenged this employee on theground that his name did not appear on the Employer's pay-roll eli-gilist.At the hearing, the parties stipulated that Leslie wasbilitya temporary employee who worked as a laborer during the summermonths.We shall sustain the challenge to his ballot on the groundthat he was not a regular employee and therefore was ineligible tovote in the election.Keith Gunderson:The ballot of this employee was challenged bythe Board's agent on the ground that his work classification was onewhich the parties had agreed to exclude from the unit.The recordindicates that Gunderson, as an assistant chemist, falls within theprofessional classification of chemist as distinguished from routinetesters.The parties have agreed that chemists, as such, should beexcluded from the appropriate unitl8Accordingly, we shall sustainthe challenge to his ballot and exclude him from the unit.Ed Johnson:This employee's ballot was challenged by the Board'sagent apparently on the ground that he is a supervisor. Johnson,a pump mechanic in the transportation department, has one or moreemployees working under his direction 19On Johnson's recommen-dation one of his assistants was discharged and another engaged.We"Tile Board is precluded under Section 9 (b) (1) of the Act from including professionalemployees in a unit of non-professional employees unless a majority of such professionalemployees vote for inclusion in such unit.'9 See footnote9, supra. WASATCH OIL REFINING COMPANY425find that Johnson is a supervisor within the meaning of the Act.Weshall, therefore, sustain the challenge to his ballot and exclude himfrom the unit.We find that all production, operating, and maintenance employeesat the Employer's Woods Cross, Utah, plant, including employees inits transportation department, the laboratory testers, and the em-ployee listed in Appendix A, but excluding all office and clerical em-ployees, draftsmen, chemists, the assistant chemists, engineers, theemployees listed in Appendix B, and all supervisors as defined inthe Act,20 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESSubsequent to the hearing, the Employer filed an objection to thevalidity of this proceeding and sought to have it set aside on theground that the Board's practice of conducting an election beforehearing is no longer valid under the Act, as amended, even as toelections held before the effective date of the amendment.We havepreviously considered this objection to the prehearing election pro-cedure and found it to be without merit.21Accordingly, the Em-ployer's objection to the proceeding is hereby rejected.As the Tally shows that a majority of the valid votes counted havebeen cast for the Petitioner, and because the challenged ballots areinsufficient in number to affect the results of the balloting, we shallcertify the Petitioner as the collective bargaining representative ofthe employees in the unit heretofore found appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Oil Workers International Union,C. I. 0., has been designated and selected by a majority of the em-ployees in the unit described in Section IV, above, as their representa-tive for the purposes of collective bargaining and that, pursuant toSection 9 (a) of the Act, the said organization is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of-employment.20Excluded are the following named employees whom we have herein found to be super-Viso] sTheodoreBurnhamRodney StringhamJoseph WoodJ F HatchThomasMitchellHarold HolderGlen InglesEd Johnson21Matterof Lehigh Raver Mills,75 N. L R. B. 280,Matter of Farmers Feed Co , et al,75 IN L R. B. 617. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDCHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.APPENDIX AAGREEDINCLUSIONAdrian Hepworth--------------------------------------------------Treater.APPENDIX BAGREED EXCLUSIONSEdward Mitchell---------------------- Clerk.Theodore Green----------------------- Clerk.Lorin D. Parkin----------------------- Plant Engineer.Frederick U. Leonard----------------- Draftsman.KeithWinegar------------------------ Road Oil Chemist.Lester Lemon------------------------- Chief Welder.GilbertHuffman----------------------- Bullgang foreman.